Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni et al. (U. S. Pub. 2015/0250420), in view of KR 101331858. 
As for claim 1, Longinotti-Buitoni et al. discloses a method of manufacturing a clothing-type wearable device (see [0139]—[0148]; [0161]—[0169]; Figs. 1, 2, 20-22), the method comprising:
a step (a) forming a pattern of clothing on a raw material (i.e., designing and cutting/forming the  pattern of a specific garment on a compression fabric material, see [0139]);
a step (b) attaching at least one strain sensor to at least one position within the pattern of clothing, the strain sensor being formed from a conductive solution (attaching the plurality of sensors or SMS by printing and transferring of the conductive ink traces and/insulation, see [0140]);
a step (c) sewing the raw material to which the at least one strain sensor is attached (see the sewing step in [0143]), 
wherein the step (b) comprises:
applying the conductive solution on a transfer substrate (i.e., transferring the conductive ink pattern on the transfer substrate, see [0050]—[0052]);
forming the at least one strain sensor by performing heat treatment to the applied conductive solution (i.e., applying heat for heat transferring the conductive ink pattern, see [0049]); and
detaching the at least one strain sensor from the transfer substrate (i.e., peeling the transfer substrate off of the conductive ink pattern, see [0048]) and attaching the detached at least one strain sensor to the at least one position using an adhesive (the adhesive printed onto the substrate over the conductive ink pattern, see [0051]—[0052] and [0279]).
Still referring to claim 1, Longinotti-Buitoni et al. does not specifically disclose that the transfer substrate is glass.
KR 101331858 discloses a smart underpants with a piezoelectric sensor (400), wherein the piezoelectric sensor is formed by applying a conductive solution on a glass substrate, and forming the sensor by heat treatment to the applied solution and detaching the sensor from the transfer substrate and attaching the sensor to the smart underpants (see translation page 10 of KR 101331858, the 2nd and 3rd paragraphs). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Longinotti-Buitoni et al., to use the conventional glass as the transfer substrate, as taught by KR 101331858, for heat transferring the conductive carbon black to form the sensor, since glass is a readily available material with non-stick surface for use in the heat transferring step (see [0052]).

As for claim 12, Longinotti-Buitoni et al. discloses a clothing-type wearable device (see [0139]—[0148]; [0161]—[0169]; Figs. 1, 2 and 20-22) comprising:
a body (body of the various garments, such as shirt or pants);
a plurality of first open areas (first arm/sleeve area) and a plurality of second areas (second arm/sleeve area) connected to the body;
at least one strain sensor (see the plurality of sensors integrated in the different garments in Figs. 1, 2 and 22) formed from a conductive solution (carbon black solution) in at least one position on the body, the first open areas, and the second areas;
a communications module (see the communication unit in [0176]) transmitting sensing information detected by the at least one strain sensor to an external terminal device; and
at least one electro-conductive string disposed on the body, the first open areas, and the second areas, with one end of the at least electro-conductive string being connected to the at least one strain sensor, and the other end of the at least electro-conductive string being connected to the communications module string (i.e., using conductive connectors/traces for connecting the plurality of sensors to an interface or processor or the communication module, see [043] and [0162]);
wherein the at least one strain sensor is formed by applying the conductive solution on a transfer substrate (i.e., printing/transferring the conductive ink pattern on the transfer substrate, see [0050]—[0052]) and performing heat treatment to the applied conductive solution (i.e., applying heat for heat transferring the conductive ink pattern, see [0049]), and the conductive solution being attached  to the at least one position using an adhesive (the adhesive printed onto the substrate over the conductive ink pattern, see [0051]—[0052] and [0279]).
Still referring to claim 12, Longinotti-Buitoni et al. does not specifically disclose that the transfer substrate is glass.
KR 101331858 discloses a smart underpants with a piezoelectric sensor (400), wherein the piezoelectric sensor is formed by applying a conductive solution on a glass substrate, and forming the sensor by heat treatment to the applied solution and attaching the sensor to the smart underpants (see translation page 10, the 2nd and 3rd paragraphs). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Longinotti-Buitoni et al., to use the conventional glass substrate as the transfer substrate, as taught by KR 101331858, since glass is a readily available material with non-stick surface for use in the heat transferring step (see [0052]).

As for claim 2, Longinotti-Buitoni et al. discloses the method according to claim 1,  wherein the raw material includes an insulating raw material (compression fabric, [0149]) and at least one electro-conductive string (conductive connectors/traces for connecting the plurality of sensors to an interface or processor, see [043] and [0162])disposed on the insulating raw material, and the at least one strain sensor is connected to one end of each of the at least one electro-conductive string (see the conductive connectors in Figs. 1A-1C).

As for claim 3, Longinotti-Buitoni et al. discloses the method according to claim 2, further comprising a step (d) of attaching a communications module for transmitting sensing information, detected by the at least one strain sensor, to an external terminal device, the communications module being connected to the other end of the at least one electro-conductive string (see the communication unit in [0176]).

As for claim 8, 9 and 16, Longinotti-Buitoni et al. discloses wherein a solvent of the conductive solution is an elastic polymer (i.e., binder made of polyurethane, see [0064]), and a solute of the conductive solution is carbon black (see carbon black in [0064]); and wherein a ratio of the elastic polymer ranges from 20% to 40%, and a ratio of the carbon black ranges from 60% to 80% (see [0064]).

As for claim 10, Longinotti-Buitoni et al. discloses the method according to claim 1, wherein the clothing is trousers, and the at least one position is a point at ’which a thigh muscle is located (see the trousers/pants shown in Figs. 2 and 22). 

As for claim 11, Longinotti-Buitoni et al. discloses the method according to claim 1, wherein the at least one strain sensor detects a degree of muscle expansion of a user on which the clothing-type ‘wearable device is worn (i.e., detecting the overloading of muscle, see [0267]).


Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3, 8-12 and 16 have been considered but are moot because the new ground of rejection (103 rejection in view of KR 101331858). 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2858